          Case 1:20-cr-00081-DMT Document 39 Filed 08/24/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )       AMENDED ORDER GRANTING MOTION
               Plaintiff,              )       FOR RELEASE FROM CUSTODY
                                       )
       vs.                             )
                                       )
Garrett Lane Vigen,                    )       Case No. 1:20-cr-081
                                       )
               Defendant.              )


       On June 11, 2020, the Court issued an order detaining pending trial. On June 18, 2020, the

court issued an order conditionally releasing defendant to attend treatment at the Keystone

Treatment Center in Canton, South Dakota, with the caveat that he would return to custody upon

completion of treatment. Defendant successfully completed treatment and on August 7, 2020,

returned to custody.

       On August 19, 2020, defendant filed a Motion for Release from Custody. He advises that he

been accepted into the New Day Sober Living facility in Mandan, North Dakota. He requests to be

conditionally released to this facility pending final disposition of this matter.

       There being no objection from the United States, the court GRANTS defendant’s motion

(Doc. No. 36). Defendant shall be released to his grandmother no earlier than 12:00 p.m. on August,

21, 2020, for immediate transport to the New Day Sober Living facility. Defendant’s release shall

be subject to the following conditions:

       (1)     Defendant shall not violate federal, state, tribal, or local law while on release.

       (2)      Defendant shall appear in court as required and surrender for any sentence imposed.

       (3)     Defendant shall refrain from the use of alcohol; any use or possession of a narcotic


                                                  1
  Case 1:20-cr-00081-DMT Document 39 Filed 08/24/20 Page 2 of 3




      drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

      unless prescribed by a licensed medical practitioner, and any use of inhalants.

      Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

      Services Officer to verify compliance. Failure or refusal to submit to testing or

      tampering with the collection progress or specimen may be considered the same as

      a positive test.

(4)   Defendant shall not possess a firearm, destructive device, or other dangerous

      weapon.

(5)   Defendant shall reside at the New Day Sober Living facility, fulling participate in its

      programs, and abide by its rules and regulations.

(6)   Defendant shall submit his person, residence, vehicle, and/or possessions to a search

      conducted by a Pretrial Services Officer at the request of the Pretrial Services

      Officer. Failure to submit to a search may be grounds for revocation of pretrial

      release. Defendant shall notify any other residents that the premises may be subject

      to searches pursuant to this condition.

(7)   Defendant shall not knowingly or intentionally have any direct or indirect contact

      with any codefendnats, except that counsel for the defendant, or counsel's agent or

      authorized representative, may have such contact with such person(s) as is necessary

      in the furtherance of the defendant's legal defense.

(8)   Defendant shall report to the Pretrial Services Officer at such times and in such

      manner as designated by the Officer.




                                        2
  Case 1:20-cr-00081-DMT Document 39 Filed 08/24/20 Page 3 of 3




IT IS SO ORDERED.

Dated this 24th day of August, 2020.

                                           /s/ Clare R. Hochhalter
                                           Clare R. Hochhalter, Magistrate Judge
                                           United States District Court




                                       3
